         Case 6:20-cv-06197-DGL Document 18 Filed 05/04/21 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

DESIREE D.,
                                                                    DECISION AND ORDER
                                      Plaintiff,
                                                                    20-CV-6197L

                      v.


COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
________________________________________________



       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social Security

(“the Commissioner”). The action is one brought pursuant to 42 U.S.C. §405(g) to review the

Commissioner’s final determination.

       On June 20, 2016, plaintiff filed applications for a period of disability and disability

insurance benefits, and for supplemental security income, alleging an inability to work since

September 24, 2014. (Administrative Transcript, Dkt. #11 at 12). Her applications were initially

denied. Plaintiff requested a hearing, which was held on November 16, 2018 before Administrative

Law Judge (“ALJ”) Connor O’Brien. The ALJ issued a decision on January 8, 2019, concluding

that plaintiff was not disabled under the Social Security Act. (Dkt. #11 at 12-27). That decision

became the final decision of the Commissioner when the Appeals Council denied review on

January 30, 2020. (Dkt. #11 at 1-3). Plaintiff now appeals from that decision.

       The plaintiff has moved for judgment on the pleadings pursuant to Fed. R. Civ. Proc. 12(c)

and requests remand of the matter for the calculation and payment of benefits or in the alternative

for further proceedings (Dkt. #14), and the Commissioner has cross moved (Dkt. #15) for judgment
          Case 6:20-cv-06197-DGL Document 18 Filed 05/04/21 Page 2 of 8




on the pleadings. For the reasons set forth below, the plaintiff’s motion is granted, the

Commissioner’s cross motion is denied, and the matter is remanded for further proceedings.

                                          DISCUSSION

       Determination of whether a claimant is disabled within the meaning of the Social Security

Act follows a well-known five-step sequential evaluation, familiarity with which is presumed.

See Bowen v. City of New York, 476 U.S. 467, 470-71 (1986). See 20 CFR §§404.1509, 404.1520.

The Commissioner’s decision that a plaintiff is not disabled must be affirmed if it is supported by

substantial evidence, and if the ALJ applied the correct legal standards. See 42 U.S.C. §405(g);

Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002).

       The ALJ summarized plaintiff’s medical records, and concluded that plaintiff’s severe

impairments consisted of fibromyalgia, bilateral carpal tunnel syndrome status post-left carpal

tunnel release surgery, degenerative disc disease with spondylosis, chronic low back pain with

radiculopathy, post gastric sleeve weight loss, degenerative changes in the knees (worse on the

right), status post corneal transplant with right eye vision loss, migraines, anxiety disorder, panic

disorder, bipolar disorder, and schizoaffective disorder. (Dkt. #11 at 14).

       Applying the special technique for mental impairments, the ALJ concluded that plaintiff

has a mild limitation in understanding, remembering, or applying information, a moderate

limitation in interacting with others, a moderate limitation in concentration, persistence and pace,

and a moderate limitation in adapting or managing herself. (Dkt. #11 at 16-17).

       The ALJ concluded that plaintiff, 28 years old on the alleged onset date, has the residual

functional capacity (“RFC”) to perform light work, with the following limitations: she can lift and

carry up to 20 pounds occasionally and 10 pounds frequently, and can sit for up to six hours and

stand or walk for up to four hours in an 8-hour workday. She requires the ability to change position


                                                 2
             Case 6:20-cv-06197-DGL Document 18 Filed 05/04/21 Page 3 of 8




for up to 5 minutes every hour. She cannot climb ladders, ropes or scaffolds, or balance on narrow,

slippery, or moving surfaces. She cannot kneel or crawl, but may occasionally stoop, crouch and

climb stairs or ramps. She can tolerate no more than occasional exposure to bright light (defined

as “brighter than office light”), and moderate noise, as defined by the DOT. She can occasionally

reach, handle, and finger with her left dominant hand. She can occasionally employ depth

perception and peripheral vision to her right (by turning her head). She must avoid hazards,

including unprotected heights and open waters. She is limited to simple, unskilled work, can adjust

to occasional changes in the work setting, and can make simple work-related decisions. She can

interact with the public occasionally, but cannot perform tandem or teamwork. She can fulfill daily

quotas or expectations, but cannot maintain a fast-paced, automated, production line pace.

Additionally, she requires three short, less-than-five-minute breaks in addition to regularly

scheduled breaks. (Dkt. #11 at 18).

        When presented with this RFC at the hearing, vocational expert Sakinah Malik testified

that an individual with these limitations could perform the positions of fruit distributor,

surveillance systems monitor, and bakery worker. (Dkt. #11 at 26). The ALJ accordingly found

plaintiff not disabled.

        I.       Medical Opinions of Record

        Pursuant to the applicable regulations, the opinion of a treating physician is entitled to

controlling weight if it is well supported by medical findings and not inconsistent with other

substantial evidence. See Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir.2003); Rosa v.

Callahan, 168 F.3d 72, 78 (2d Cir.1999). In determining what weight to give a treating physician’s

opinion, the ALJ must consider: (1) the length, nature and extent of the treatment relationship;

(2) the frequency of examination; (3) the evidence presented to support the treating physician's


                                                3
         Case 6:20-cv-06197-DGL Document 18 Filed 05/04/21 Page 4 of 8




opinion; (4) whether the opinion is consistent with the record as whole; and (5) whether the opinion

is offered by a specialist. 20 C.F.R. §§ 404.1527(d); 416.927(d).

       When controlling weight is not given to a treating physician’s opinion, the ALJ must

explain his or her reasons for the weight that is assigned. Shaw v. Chater, 221 F.3d 126, 134 (2d

Cir.2000); see also Snell v. Apfel, 177 F.3d 128, 133 (2d Cir.1999) (“[f]ailure to provide good

reasons for not crediting the opinion of a claimant’s treating physician is a ground for

remand”)(internal quotations omitted). In so doing, “the ALJ cannot arbitrarily substitute his [or

her] own judgment for competent medical opinion,” nor may the ALJ “set his [or her] own

expertise against that of a physician who [submitted an opinion or] testified.” Balsamo v. Chater,

142 F.3d 75, 81 (2d Cir.1998).

       With respect to plaintiff’s mental RFC, the record contained: a November 16, 2018 mental

RFC opinion by plaintiff’s treating psychiatrist, Dr. Tulio Ortega (Dkt. #11 at 779-81); seven

mental RFC opinions from 2015 through 2018 from plaintiff’s treating social worker, Barbara

Burke (Dkt. #11 at 667-70, 671-74, 510-12, 513-16, 675-78, 679-82, 706-708); an August 5, 2016

mental RFC opinion by consulting psychologist Dr. Kristina Luna (Dkt. #11 at 491-95); and an

August 15, 2016 mental RFC opinion by non-examining state agency medical consultant Dr.

E. Kamin (Dkt. #11 at 115).

       The opinion evidence concerning plaintiff’s physical RFC included the March 20, 2014,

March 17, 2015, March 14, 2017, March 16, 2018, and September 27, 2018 opinions of plaintiff’s

treating family medicine specialist, Dr. Rosario Soriano-Turque (Dkt. # 11 at 683-86, 687-90,

695-99, 700-703, 704-705); the March 17, 2016 opinion of treating physician’s assistant

Jacqueline Malay (Dkt. #11 at 691-94); the July 21, 2016 opinion of treating orthopedist Dr. Karl




                                                 4
          Case 6:20-cv-06197-DGL Document 18 Filed 05/04/21 Page 5 of 8




Michalko (Dkt. #11 at 316-21); and the August 5, 2016 opinion of consulting internist Dr. Dominic

Cirillo (Dkt. #11 at 497-506).

       In weighing this evidence, the ALJ gave “partial weight” to the opinions of treating

psychiatrist Dr. Ortega and treating therapist (and non-acceptable source) Ms. Burke, and “more

weight” to the opinions of consulting psychologist Dr. Luna and non-examining physician Dr.

Kamin. In so doing, the ALJ reasoned that the marked limitations opined by plaintiff’s treating

sources (including a host of “extreme” or “serious” limitations in social interaction, concentration,

and self-management) were inconsistent with plaintiff’s “conservative” treatment, her favorable

response to treatment when compliant, and an absence of documented intellectual deficits, memory

issues, concentration problems, or psychiatric hospitalizations. (Dkt. #11 at 22).

       Initially, the ALJ’s discussion did not overtly apply the treating physician rule, and made

little acknowledgement of plaintiff’s treatment history with psychiatrist Dr. Ortega and therapist

Ms. Burke, which was extensive: plaintiff treated with Dr. Ortega nearly twenty times between

2013 and 2018, undergoing mental status examinations and medication management, and saw Ms.

Burke more than fifty-five times during the same period.

       Furthermore, the ALJ’s rejection of Dr. Ortega’s and Ms. Burke’s opinions as inconsistent

with the objective findings in plaintiff’s treatment notes focuses on an alleged absence of noted

cognitive deficits or diminished concentration, but does not cite to any notes in particular. While

a review of the record indicates the ALJ was correct with respect to some of plaintiff’s progress

notes, others testify to a waxing and waning of symptoms and a wide range of objective findings,

from “improving” and “normal,” to “impaired” with descriptions of angry outbursts, anxiety

attacks, paranoia, poor judgment, inability to focus, and delusions or hallucinations. The ALJ’s

conclusory finding that Dr. Ortega’s and Ms. Burke’s opinions were not supported by plaintiff’s


                                                 5
          Case 6:20-cv-06197-DGL Document 18 Filed 05/04/21 Page 6 of 8




psychiatric treatment history appears to overlook periods during which plaintiff’s functioning was

noted to be impaired. It is well-established that an “ALJ cannot simply pick out ‘a few isolated

instances of improvement over a period of months or years and []treat them as a basis for

concluding a claimant is capable of working.’” Kelly M. v. Commissioner, 2020 U.S. Dist. LEXIS

219405 at *14 (W.D.N.Y. 2020)(quoting Estrella v. Berryhill, 925 F.3d 90, 97 (2d Cir. 2019)).

See also Molina v. Saul, 2019 U.S. Dist. LEXIS 176606 at *103-*104 (S.D.N.Y. 2019)(“the ALJ

should not assume that the claimant lacks a disabling condition merely because certain mental

status examinations reflect no abnormality”).

       Furthermore, the opinions of consulting psychologist Dr. Luna and reviewing physician

Dr. Kamin do not furnish “good reasons” for discounting the limitations opined by plaintiff’s long-

term mental health care providers. The Second Circuit has frequently “cautioned that ALJs should

not rely heavily on the findings of consultative physicians after a single examination,” Selian v.

Astrue, 708 F.3d 409, 419 (2d Cir. 2013), a concern that is “even more pronounced in the context

of mental illness where . . . a one-time snapshot of a claimant’s status may not be indicative of her

longitudinal mental health.” Estrella, 925 F.3d 90, 98.

       Concerning plaintiff’s physical RFC, the ALJ assigned “limited” weight to the assessments

of plaintiff’s treating family physician Dr. Soriano-Turque and treating physician’s assistant (and

non-acceptable source) Ms. Malay, “limited” weight to the opinion of treating orthopedist Dr.

Michalko, and “more weight” to the assessment of consulting internist Dr. Cirillo. (Dkt. #11 at

24). Specifically, the ALJ found that the extensive sitting, standing, walking, lifting, carrying,

pushing, pulling and bending limitations indicated by Dr. Soriano-Turque (limiting plaintiff to no

more than 1-2 hours per day for most exertional activities, with the inability to lift ten pounds,

twist, stoop, and crouch, and a likelihood of missing more than four days of work per month) and


                                                 6
          Case 6:20-cv-06197-DGL Document 18 Filed 05/04/21 Page 7 of 8




Ms. Malay (who indicated that plaintiff could sit for up to 4 hours in a typical workday) were

inconsistent with objective findings showing normal gait and no significant extremity strength or

sensation deficits. Id. The ALJ found Dr. Cirillo’s opinion (which specified no more than moderate

exertional and postural limitations) to be more persuasive, based on the alleged consistency of his

objective findings with plaintiff’s treatment records.

       Initially, the ALJ’s finding that plaintiff’s treatment records supported Dr. Cirillo’s

opinion, but not the more restrictive opinions of plaintiff’s treating physicians, relied on a selective

review of the record. While objective examination findings did not always note abnormalities or

objectively measure plaintiff’s strength or flexibility, they frequently noted chronic back pain or

tenderness in the lumbar spine and knees, joint pain in the limbs and hands, poor balance, leg

length discrepancy, pain with squatting, bending or rotating, leg stiffness, and generalized

fibromyalgia-related body pain. See e.g., Dkt. #11 at 580, 594, 600-601, 606, 614, 616. The ALJ

did not discuss these findings. Furthermore, the ALJ’s RFC determination as to plaintiff’s specific

exertional capacity (e.g., ability to lift and carry 10 or more pounds, ability to sit/stand/walk for

particular numbers of hours) lacks substantial support in the record, to the extent that these abilities

were not addressed in quantifiable numeric terms by either of the medical opinions on which the

ALJ substantially relied.

       “While the ALJ is not obligated to ‘reconcile explicitly every conflicting shred of medical

testimony,’ [the ALJ] cannot simply selectively choose evidence in the record that supports his [or

her] conclusions.” Gecevic v. Secretary of Health & Human Servs., 882 F. Supp. 278, 286

(E.D.N.Y.1995) (quoting Fiorello v. Heckler, 725 F.2d 174, 176 (2d Cir.1983)). By rejecting the

opinions of every treating physician (and every non-physician treating source) in the record on the

basis of alleged inconsistencies with selected treatment notes, and by formulating a highly-specific


                                                   7
         Case 6:20-cv-06197-DGL Document 18 Filed 05/04/21 Page 8 of 8




RFC that contained exertional limitations not addressed by any of the credited medical opinions, I

find that the ALJ improperly substituted her “own expertise or view of the medical proof [in place

of] any competent medical opinion.” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015).

       Because the ALJ failed to apply the requisite standards in considering the medical opinions

of record, and because the record does not necessarily provide “persuasive proof of disability,”

remand for further proceedings – and not for the calculation and payment of benefits – is the

appropriate remedy. See Parker v. Harris, 626 F.2d 225, 235 (2d Cir. 1980).



                                         CONCLUSION

       For the forgoing reasons, I find that the ALJ’s decision was not supported by substantial

evidence, and was the product of legal error. The plaintiff’s motion for judgment on the pleadings

(Dkt. #14) is granted, the Commissioner’s cross motion for judgment on the pleadings (Dkt. #15)

is denied, and this matter is remanded for further proceedings. On remand, the ALJ should reassess

the evidence of record, contacting medical sources for clarification or soliciting additional

consulting opinions where appropriate, and should render a new decision which provides a detailed

explanation of the evidence of record supporting the ALJ’s findings, identifies the weight given to

each medical opinion of record, applies the treating physician rule, and explains the reasons that

opined limitations are adopted or rejected.

       IT IS SO ORDERED.



                                      _______________________________________
                                               DAVID G. LARIMER
                                              United States District Judge
Dated: Rochester, New York
       May 4, 2021.


                                                8
